Title: To John Adams from Louisa Catherine Johnson Adams, 22 January 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					22-29 Jan. 1823
				
				22d The day was very unpleasant and I remained at home until the Evening when we went to the Drawing Room notwithstanding that it poured with rain. To our great surprize however we found a number of Ladies and Gentlemen and quite a sociable Party. We remained there about an hour and were rejoiced to get safe home. The young men went to the Circus to see the wonderful Rider who has just arrived. He is said to be inimitably graceful and performs the most wonderful feats without saddle or bridle—The boys could not withstand the temptation of seeing him in preference to the formality of our Court.23d We had a large Party at dinner Gov Barbour Mr King of Al–a Mr Russ Mr Bigelow Mr McKeen Mr Cuthbert Mr Cannon Dr Jackson Mr Findlay Mr Mallory Mr McCarty and Mr Rochester and four disappointed Mr Harvey Mr Lincoln Mr Morrill & Mr Williams of Plumtree who for the last five years has regularly received an invitation but has not condescended to accept or decline I should most assuredly never have sent a third If I had been consulted. The Gentlemen left us early and thus was nothing remarkable in the conversation which was altogether commonplace Mr Cannon after dinner gave us a hint that he would like an invitation to my Tuesdays and I gave it to him—He is one of the leading Radicals who has been always the most opposed to Mr A more especially concerning the Jackson business. We finished the Evening alone Two of the boys went again to the Circus.24th Morning at home The young men dined at Mr Tayloes and came home quite dissatisfied at their party—In the Evening went to a ball at Mr Calhoun’s which was so crowded it was scarcely possible to breathe—The party was as pleasant as such a party can be and we had much laughter and good humour but the air of the room was almost insupportable The Gentleman use musk and put one in mind of Hotspur’s description of a Fop. Civet assails the sense long ere we see the man—and most unpleasantly—we returned early—Count de Menou went about inviting verbally to a great Ball to be given in favor of the Marriage. I heard of it and immediately refused to accept such an invitation as I thought this was much too familiar for a Chargè d’Affaires as the Corps Diplomatique must always be on a footing of ettiquette more especially with the heads of Department—This I represented to one of the Legation and desired him to tell the Count that I would not go unless I was invited in due form. Mr Clay was at Mr Calhoun’s and seemed to be desirous of making his attentions very publick25th Mr Laborie called to me to tell me that Count de Menou had received my message and that invitations were to be sent immediately—In the Evening we had a small party of friends among whom was young Pinkney who sung and played a number of Songs. Mr Miralla a South American was likewise with us—he is one of the most animated little beings I ever met with possessing all the ethereal brilliancy which we are taught to believe belongs to the South—He is an Improvisatore and favoured us with some Poetic effusions which we were as much pleased as we well could be understanding so little of the language. Our friends did not leave us until 11 o’clock.26th Went to the Catholic Church expecting to hear the Bishop of New Orleans preach—In this I was disappointed and heard a ridiculous discourse from the Curè whose language is vulgar beyond description and whose manner is altogether unsuited to the solemnity of their ceremonies—There is something very imposing in their worship well calculated to attach the ignorant and I am not at all surprized that Nations should endeavour to cultivate a Religion so well adapted to insure political Institutions more particularly those of a Despotic or Monarchical Government. It is said that the Emperor of Russia already repents the little he has  done towards enlightening his half civilized subjects and the Religion of that Country even worse than the Catholic whose Clergy are mostly educated men whereas in Russia a fine voice is all that is requisite to make a Pope and it is very rare to see one who knows how to read and write and he is privileged to get intoxicated by way of celebrating the Church ceremonies and thus gains unbounded influence over the Community who find in him a jolly boon Companion—Can any thing in nature be more preposterous than such Institutions One of the privileges of the people always struck me as being odious and most horribly immoral—This is the great fast of Lent when the People abstain from food of every description excepting Cakes made with bad oil  and dried Mushrooms this fast is of seven weeks and they drink nothing but Water. On Easter Sunday they feast and during the week they may lie dead drunk in the Streets without fear of Punishment as the Laws sanction any degree of intoxication for that period. Thus the Government itself permits that at one moment which it stigmatizes at another for the mere convenience of keeping the People quiet. Passed the Evening at Mrs Thornton’s which was rather stiff and dull.27th Had a small party at dinner Mr Sergeant Mr Barstow Mr R. Amory Mr Lewis and Mr Pinkney We had a delightful dinner being all intimately acquainted and having a mutual esteem for each other—They remained with us until nine when Mr Petry came in and sat chattering about two hours of old times and old friends to his utter astonishment he found when he got home that it was midnight. Mr Sergeant is in poor health but tolerable spirits considering the loss of his Son which he has never entirely recovered.28th Went out and paid a number of visits and in the Evening had as usual a very pleasant party of about an hundred and twenty Thus my Evenings keep up their reputation without any effort on my part—The great news which excited so much Interest in Congress has sunk into nothing and Gales and Seaton if not their patrons are likely to escape without blemish. Asbury Dickins will most likely prove the scape goat for the benefit of his Master who will reward him probably in some way or other Should he rise to the situation to which he aspires—This party was the most agreable we have had this winter We kept it up until near twelve Mrs Johnston a Lady from New Orleans called very beautiful If I live to get through the Winter I shall find it very difficult to get through with them with the same spirit.29th We passed the morning in preparations for a Ball at Mr Canning’s As I generally cut out and fix my own clothes. This occasion brought out a gown which I have had seven years and which I have never made up and taking some trimmings from one nearly worn out I put the Materials together and produced a dress so splendid that it created great admiration. The truth is Mr A furnished my wardrobe very handsomely in Paris and I have nursed it so as to make it so as to make it answer my wants for seven years—This is however such a trying winter that I am a little afraid it will be entirely demolished and I shall never have the means to afford a fresh supply—It is singular what an effect a showy appearance makes and I have long thought that persons who are thrust into prominent and elevated stations must set themselves above the vulgar  prejudices of mankind and dare uncommon things. If we trace the course of nature we shall find that even minds of superior order are caught by the timid trappings of outward splendour even when reflection does it’s utmost to conquer the impression and external advantage gives point to what is called affability and makes it more grateful to the multitude. The only art requisite is to adapt splendour to occasion and to know how to be simple and unostentatious according to circumstances. In Philadelphia I was a Nurse and only known there as such in Boston as a Traveller in Washington as the Lady of the Secretary of State a situation admitting every thing but extreme familiarity.
				
					
				
				
			